Title: XXII. Thomas Jefferson to Jerman Baker, 26 June 1778
From: Jefferson, Thomas
To: Baker, Jerman



Dear Sir
Albemarle June 26. 1778.

I now inclose you a state of the tickets received by Mr. Wayles and to whom sold. It is taken from two or three states made out  by him at different times and corresponding with one another. One of these appears to have been in Colo Byrd’s hands for examination and has some small queries and annotations in his hand writing which shews it to have been approved. Their authenticity is further confirmed by a settlement between him and Mr. Wayles of July 10. 1772. in which he has admitted Mr. Wayles’s debit for tickets to be for those only which you will find stated as entered in account between them. The charge therefore of 173 tickets is undoubtedly erroneous. Perhaps though mentioned to have been sent per his order, they might not come to hand, or might be returned unmeddled with on some subsequent circumstances unknown to us, tho’ admitted between them and therefore never entered in the settled account. The 24 tickets credited must be something of the same kind. That the account of Colo. Byrd’s which you inclosed to me is very imperfect is visible from every particle, particularly where he credits bonds &c for 64 tickets only returned, when his first receipt of Apr. 15. 1770 (in my hands) is for 343 tickets, particularly enumerated. Mr. Wayles in his account of the sales takes notice that it seemed by them as if he had sold 577 tickets, when he received 576 only which was 2 quires; and makes a note that he could not account for the error. In order to refer the several parts of my state to their vouchers I changed the arrangement of the articles from that of his. In doing this it has happened that I make his receipts one more than his sales. I have tried over and over again to detect the error, but cannot do it either in his state or mine. I have tried the arithmetic of his and make it come out as he does: then I have tried my own, and made it constantly come out as you see. Perhaps we may decypher it hereafter. I am Dr. Sir Your friend & servt.,

Th: Jefferson

